Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 1 of 18 PagelID#: 1

RECEIVED
UNITED STATES DISTRICT COURT
NOV 29 2018

ONY R. fh RE, CLERK
F

WESTEM ifr CUISIANA
s4 LAKE CHARLES DIVISION

  
  
 

WESTERN DISTRICT OF LOUISIANA

 
   
    
 

HREY,

  

2:18-cr-00335-01

UNITED STATES OF AMERICA # Judge UDJ
*
s Magistrate Judge Kay
*
* 18 U.S.C. § 371 — Conspiracy
*
versus # 38 U.S.C. § 1908(a) - Knowing
* Failure to Maintain an Accurate Oil
* Record Book
He
* 18 U.S.C. § 1519 - Falsification of
* Records
*
VJACESLAVS BIRZAKOVS * 18 U.S.C. § 1505 - Obstruction of
Defendant 7 Justice
INDICTMENT
THE GRAND JURY CHARGES THAT:
At all times relevant to this Indictment:
COUNT ONE

Conspiracy, 18 U.S.C. § 371
A. THE DEFENDANT
1, Defendant VJACESLAVS BIRZAKOVS, a Latvian citizen, served as the
Master (also known as the “Captain”) of the oil tanker RIDGEBURY ALEXANDRA Z
from on or about June 23, 2017, to on or about September 8, 2017. As Master, Defendant
BIRZAKOVS had overall responsibility for the safe operation of the RIDGEBURY

ALEXANDRA Z% and for compliance with U.S. and international law, including
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 2 of 18 PagelID#: 2

supervising the officers and crew, and accurately maintaining the ship’s Oil Record Book
Parts 1 and 2. Prior to serving as a Master, Defendant BIRZAKOVS graduated from the
St. Petersburg Maritime Academy in 1983, and worked as a Mate from 1983 to 1993. In
1993, Defendant BIRZAKOVS became a Chief Officer, and then in 1998, he became a
Master. From 2004 to 2008, Defendant BIRZAKOVS worked as a “rolling training
Master,” going from vessel to vessel within his employer’s fleet of vessels, providing
training to the various crews and Masters and conducting internal audits to ensure
compliance with, among other things, vessel pollution laws and regulations.

B. THE RIDGEBURY ALEXANDRA Z

2. The RIDGEBURY ALEXANDRA Z was a 29,905 gross ton ocean-going oil
tanker, with International Maritime Organization (IMO) Number 9439785, registered
under the flag of the Marshall Islands. The RIDGEBURY ALEXANDRA Z had a crew of
approximately 22 individuals, who were citizens of Russia, Ukraine, Latvia, and the
Philippines. Approximately 13 crew members handled cargo and navigated the ship.
These crew members worked for the Chief Officer, who in turn reported directly to the
Master, Defendant BIRZAKOVS. An additional 7 crew members worked in the engine
room, operating and maintaining the ship’s primary and auxiliary engines and
equipment. These crew members worked for the Chief Engineer, who in turn reported
directly to the Master, Defendant BIRZAKOVS.

3. On or about September 8, 2017, the U.S. Coast Guard conducted an
inspection of the RIDGEBURY ALEXANDRA Z in Lake Charles, Louisiana, to determine
compliance with U.S. law. During the course of the inspection, Coast Guard officials

received information from a crewmember that the vessel’s crew had illegally discharged
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 3 of 18 PageID#: 3

oil cargo residue overboard during the voyage to the United States from Mexico. The
crewmember provided the Coast Guard with video and photographic evidence.

C. LEGAL FRAMEWORK

A. The United States is part of an international regime that regulates
discharges of oil from vessels at sea known as the International Convention for the
Prevention of Pollution from Ships, as modified by the Protocol of 1978 ("MARPOL").
MARPOL was enacted into United States law by the Act to Prevent Pollution from Ships
(“APPS”), 33 U.S.C. §§ 1901-1915. The regulations promulgated under APPS apply to all
commercial vessels over 150 gross tons that carry oil in bulk as cargo while operating in
United States waters or while at a port or terminal under the jurisdiction of the United
States, including vessels operating under the authority of a country other than the
United States. 33 C.F.R. § 151.09(a)(5).

5. On large oil tankers carrying oil cargo in bulk, such as the RIDGEBURY
ALEXANDRA Z, the oil cargo tanks are periodically cleaned using a combination of other
oil products, salt water, and fresh water. The mixture of oil and water, known as oil
cargo residue, settles in the cargo tanks and then is transferred to separate storage tanks
for disposal. Depending on the ship’s construction, these tanks are generally referred to
as slop tanks, but may also be called residual oil tanks. As these slop tanks contain oily
mixtures, the discharge of their contents to the sea is prohibited under MARPOL and
U.S. law unless very specific conditions are met. To properly discharge the contents of
the slop tanks to the sea, the ship must be more than 50 nautical miles from the nearest
land; proceeding en route; the oil content in the discharge must not exceed 30 liters per

nautical mile at any time during the discharge operation; the total quantity of oil
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 4 of 18 PageID#: 4

discharged must not exceed 1/30,000 of the total quantity of cargo previously carried; the
point of discharge must be visible from the ship; the ship must have in operation an oil
discharge monitoring and control system, often referred to as oil discharge monitoring
equipment (ODME) designed to ensure the mixture being discharged is in compliance.
Alternatively, the only other option for disposal of oil cargo residue is to transfer it ashore
for processing.

| 6. Consistent with MARPOL and the APPS regulations, an oil tanker of 150
gross tons and above must have in operation an oil discharge monitoring and control
system, or ODME comprised of: an oil content meter (hereinafter “OCM”) to measure the
oil content of the effluent; a flow rate indicating system (or “flow meter”) to measure the
rate of effluent being discharged; a ship’s speed indicating device; a ship position
indicating device; a sampling system to convey a representative sample of the effluent to
the OCM; an overboard discharge control to stop the discharge; an interlock to prevent
the discharge overboard of any effluent unless the system is fully operational; and, a
control system that processes the information. 33 C.F.R. § 157.12d(a)(4).

7. On oil tankers such as the RIDGEBURY ALEXANDRA Z, machinery space
bilge water accumulates in wells in the bilges, the bottommost part of the vessel.
Machinery space bilge water consists of water originating from spills and leaks from
piping, tanks, other machinery, or from condensation. This water may be contaminated
with oil, oil residue, lubrication fluids, and other liquids that leak or drip from engines
or pipes and hoses that run throughout the ship. There can be more than one machinery
space bilge on a vessel. A machinery space bilge as that term is used in the regulation

means spaces on a ship containing a bilge and machines that use oil and are capable of
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 5 of 18 PageID#: 5

generating oil waste. In order to maintain bilge wastes at safe levels, the bilges must
periodically be emptied. This can be done in one of two ways: (1) machinery space bilge
water can be discharged ashore to a waste reception facility; or, (2) it may be pumped
over the side of the ship after being processed through a properly functioning Oil Water |
Separator (“OWS”). Pursuant to MARPOL and APPS, machinery space bilge water may
be discharged overboard into the ocean only if it contains 15 parts per million (“ppm”) or
less concentration of oil. 33 C.F.R. § 151.10. The principal technology used to lower the
oil content of oil-contaminated waste is an OWS, which includes an OCM to detect and
prevent concentrations of oil in excess of 15 ppm from being discharged overboard.

8. Consistent with the requirements contained in MARPOL Annex I, the APPS
regulations require that each oil tanker of more than 150 gross tons maintain a record
known as an Oil Record Book Part 1. In this part of the Oil Record Book, transfers of oil,
the disposal of sludge and waste oil, and overboard discharges or disposal otherwise of
bilge water that has accumulated in machinery spaces, must be fully and accurately
recorded by the person or persons in charge of the operations. 33 C.F.R. § 151.25(a) and
(d); MARPOL Annex I Regulation 17. Also consistent with the requirements contained in
MARPOL Annex 1, APPS regulations require that an oil tanker of 150 gross tons and
above maintain an Oil Record Book Part 2. In this part of the Oil Record Book, all
discharges of water from slop tanks, disposal of oil residue, and any failure of the oil
discharge monitoring and control system along with the reasons for the failure must be
recorded. 33 C.F.R. § 151.25(a) and (e); MARPOL Annex 1 Regulation 36. Specifically,
discharges or disposals otherwise of bilge water that has accumulated in machinery

spaces and of the contents of cargo and slop tanks must be fully recorded, without delay,
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 6 of 18 PageID#: 6

in the Oil Record Book Part 1 and/or Part 2 by the person in charge of the operations.
Each completed page of the Oil Record Book Parts 1 and 2 shall be signed by the Master
or other person having charge of the ship. 33 C.F.R. § 151.25(h); MARPOL Annex 1
Regulations 17.4 and 36.5. The Master or other person having charge of a ship required
to keep an Oil Record Book shall be responsible for the maintenance of such record. 33
C.F.R. § 151.25). The Oil Record Book Parts 1 and 2 must also contain entries
concerning any emergency, accidental, or other exceptional discharges of oil or oily
mixtures including a statement of the circumstances of, and the reasons for, the
discharge. 33 C.F.R. § 151.25(g); MARPOL Regulations 17.3; 36.4. The Oil Record Book
must be maintained onboard the vessel for not fewer than three years, and be readily
available for inspection at all reasonable times. 33 C.F.R. § 151.25@), (k); MARPOL
Regulations 17.6 and 36.7.

9. The U.S. Coast Guard, a component of the U.S. Department of Homeland
Security, is charged with enforcing the laws of the United States and is empowered under
14 U.S.C. § 89(a) to board vessels and conduct inspections and investigations of potential
violations of international and United States law, including MARPOL and APPS. In
conducting a certain type of inspection, commonly known as a Port State Control
inspection, Coast Guard personnel rely on the statements of the vessel’s crew and
documents, including information contained in the Oil Record Book. The Coast Guard is
specifically authorized to examine the vessel’s Oil Record Book to determine, among other
things, whether the vessel has operable pollution prevention equipment and appropriate
operating procedures; whether it poses any danger to United States’ ports and waters;

and, whether the vessel has discharged any oil in violation of MARPOL, APPS, or any
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 7 of 18 PagelID#: 7

applicable federal regulations. 33 C.F.R. § 151.23(a)(3), (c). If the Coast Guard finds
evidence that a vessel is not in substantial compliance with MARPOL or APPS, it may
deny a vessel’s entry into a United States’ port or detain the vessel until it is determined
that the vessel does not present an unreasonable threat to the marine environment. 33
C.F.R. §§ 151.07(b), 151.23(b).

D. THE ALLEGED CONDUCT

OBJECTS OF THE CONSPIRACY

10. Beginning in or about June 2017, and continuing through on or about

September 8, 2017, in the Western District of Louisiana and elsewhere, Defendant
VJACESLAVS BIRZAKOVS

did knowingly and willfully combine, confederate, conspire, and agree with others
known and unknown to the Grand Jury, to:

a. Knowingly fail to maintain an accurate Oil Record Book Part 1 and Part 2
for the RIDGEBURY ALEXANDRA Z in which all discharges overboard
and disposals otherwise of bilge water that had accumulated in. machinery
spaces were fully and accurately recorded, where all discharges of water
from slop tanks, disposal of oil residue, and any failure of the oil discharge
monitoring and control system along with the reasons for the failure were
fully and accurately recorded, and where any emergency, accidental, and
other exceptional discharges of oil and oily mixtures were recorded, in
violation of Title 33, United States Code, section 1908(a) and Title 33, Code

of Federal Regulations, §151.25(a), (d), (e), (g), and (h);
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 8 of 18 PageID#: 8

b. Knowingly alter, conceal, cover up, falsify and make a false entry in any
record and document with the intent to impede, obstruct and influence the
investigation and proper administration of a matter within the jurisdiction
of the U.S. Coast Guard, a component of the Department of Homeland
Security, and in relation to and in contemplation of a matter, namely, the
U.S. Coast Guard’s inspection to determine the RIDGEBURY
ALEXANDRA Z’s compliance with MARPOL and APPS, in violation of Title
18, United States Code, Section 1519;

C. Corruptly endeavor to influence, obstruct, and impede the due and proper
administration of the law under a proceeding by the U.S. Coast Guard, a
component of the Department of Homeland Security, during a vessel
inspection of the RIDGEBURY ALEXANDRA Z to determine the vessel’s
compliance with MARPOL and APPS, in violation of Title 18, United States
Code, Section 1505.

MANNER AND MEANS OF THE CONSPIRACY

11. Defendant and co-conspirators, known and unknown, concealed, covered
up, falsified, made false entries, omitted entries and caused the foregoing in the Oil
Record Book Parts 1 and 2 to cover up the fact that the RIDGEBURY ALEXANDRA Z’s
engine room oily bilge water had been transferred from the vessel’s Bilge Holding Tank
to the vessel’s Port Slop Tank and that the vessel’s oil discharge monitoring and control
system (ODME) was operated incorrectly in order to allow oily bilge water and oil residue
to be discharged into the sea without being properly processed in violation of MARPOL

and APPS.
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 9 of 18 PageID#: 9

12. Defendant and co-conspirators, known and unknown, directed and caused
to be directed certain crewmembers to flush the oil discharge monitoring and control
system’s OCM with fresh water to “trick” the OCM into allowing the discharge of oily
bilge water and oil residue into the sea and then took measures to conceal that the system
had been tampered with.

13. Defendant and co-conspirators, known and unknown, made materially
false statements and representations to the U.S. Coast Guard when the RIDGEBURY
ALEXANDRA Z was being inspected in a United States port.

14. Defendant and co-conspirators, known and unknown, withheld information
in order to keep the transfer of engine room oily bilge water from the Bilge Holding Tank
to the Port Slop Tank, the fresh water flushing or “tricking” of the OCM, and the falsity
of the Oil Record Book Parts 1 and 2 from the U.S. Coast Guard.

OVERT ACTS

OVERT ACT 1: In or about July 2017, Defendant VJACESLAVS BIRZAKOVS
met with the vessel’s Chief Engineer and the vessel’s Chief Officer, and discussed the
Chief Engineer’s desire to transfer oily bilge water from the Bilge Holding Tank in the
vessel’s engine room to the Port Slop Tank. Defendant gave the Chief Engineer
permission to make that transfer.

OVERT ACT 2: In or about July 2017, the vessel’s Chief Engineer removed
uniquely numbered seals that prevented the use of certain valves in the engine room in

order to make the transfer of oily bilge water from the Bilge Holding Tank to the Port

Slop Tank.
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 10 of 18 PagelID#: 10

OVERT ACT 3: In or about July 2017, and with the Defendant’s permission, the
vessel’s Chief Engineer transferred oily bilge water from the Bilge Holding Tank to the
Port Slop Tank.

OVERT ACT 4: In or about July 2017, the vessel’s Chief Engineer replaced
uniquely numbered seals on the valves in the engine room that were used to make the
transfer of oily bilge water from the Bilge Holding Tank to the Port Slop Tank.

OVERT ACT 5: In or about July 2017, the Chief Engineer falsified the vessel’s seal
log in order to hide the fact that the valves had been used to transfer oily bilge water
from the Bilge Holding Tank to the Port Slop Tank.

OVERT ACT 6: In or about July 2017, Defendant signed the completed pages of
the Oil Record Book Part 1 that failed to record the internal transfer of oily bilge water
from the Bilge Holding Tank in the vessel’s engine room to the Port Slop Tank, as
required by MARPOL and the APPS regulations.

OVERT ACT 7: In or about July 2017, Defendant signed the completed pages of
the Oil Record Book Part 2 that failed to record the transfer of oily bilge water from the
Bilge Holding Tank in the vessel’s engine room to the Port Slop Tank, as required by
MARPOL and the APPS regulations.

OVERT ACT 8: On or about July 14, 2017, the vessel’s Chief Officer attempted to
discharge the oily mixtures contained in the vessel’s Port Slop Tank without
manipulating the ODME, but the OCM detected that the effluent contained too much oil
and prevented the discharge.

OVERT ACT 9: On or about July 14, 2017, the vessel’s Chief Officer briefed his

supervisor, Defendant BIRZAKOVS, regarding the ODME preventing the overboard
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 11 of 18 PagelID#: 11

discharge of the oily mixtures in the Port Slop Tank due to too much oil being detected
in the effluent. Defendant told the Chief Officer to try and conduct the discharge again
on the following day.

OVERT ACT 10: On or about July 15, 2017, the Chief Officer again attempted to
discharge the oily mixtures contained in the vessel’s Port Slop Tank without
manipulating the ODME, but the OCM still detected that the effluent contained too much
oil and prevented the discharge.

OVERT ACT 11: On or about July 15, 2017, the vessel’s Chief Officer again briefed
his supervisor, Defendant BIRZAKOVS, regarding the ODME continuing to prevent the
overboard discharge of the oily mixtures in the Port Slop Tank due to too much oil being
detected in the effluent. Defendant told the Chief Officer to change the ODME from
“AUTO” to “MANUAL?” mode, and to manually input the ppm of oil to 400, thus overriding
the OCM. The Chief Officer objected strongly to this order from the Defendant, explaining
that this was illegal and would leave an electronic record of the change in operational
mode and thus increase the chance of detection by authorities.

OVERT ACT 12: On or about July 15, 2017, Defendant and the Chief Officer went
to the ODME and ordered another crew member to disconnect the effluent sample line
so that they could visually inspect the effluent. The Defendant and the Chief Officer saw
and touched the oily mixture from the sample line, which appeared brown in color.

OVERT ACT 13: On or about July 15, 2017, Defendant told the Chief Officer to

add fresh water to the sample line in order to “trick” the ODME’s OCM into allowing an

overboard discharge.
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 12 of 18 PageID#: 12

OVERT ACT 14: On or about July 15, 2017, the Chief Officer instructed another
crewmember, the Pump Man, to connect a fresh water hose to the ODME’s OCM sample
line.

OVERT ACT 15: On or about July 15, 2017, the Chief Officer and Pump Man
discharged oily mixtures overboard while flushing the OCM with fresh water.

OVERT ACT 16: On or about July 15, 2017, after the Pump Man objected to
tampering with the ODME, the Chief Officer told the Pump Man that Defendant
BIRZAKOVS knew about the tampering of the ODME in order to convince the Pump
Man to participate.

OVERT ACT 17: On or about July 15, 2017, the Chief Officer made a false and
fictitious entry in the Oil Record Book Part 2 stating that 332 cubic meters
(approximately 87,705 gallons) had been discharged overboard from the Port Slop Tank
using of the ODME but without disclosing that the ODME’s OCM had been flushed with
fresh water during the discharge.

OVERT ACT 18: In or about July 2017, the Defendant signed the completed page
of the ORB Part 2 containing the entry for the discharge of the contents of the Port Slop
Tank using the ODME and without disclosing that the OCM had been flushed with fresh
water during the discharge.

OVERT ACT 19: In or about July 2017, the Chief Officer ordered a subordinate
crewmember to paint the ODME oil content sample line connections to conceal the fact
that these connections had been tampered with in order to connect the fresh water hose

and trick the OCM into detecting a lower oil content than what was actually being

discharged.

12
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 13 of 18 PageID#: 13

OVERT ACT 20: On or about August 1, 2017, Defendant BIRZAKOVS caused the
RIDGEBURY ALEXANDRA Z to enter the navigable waters and internal waters of the
United States in the port of Houston, Texas.

OVERT ACT 21: On or about August 2, 2017, Defendant BIRZAKOVS caused the
RIDGEBURY ALEXANDRA Z to enter the navigable waters and internal waters of the
United States in the port of Baton Rouge, Louisiana.

OVERT ACT 22: On or about August 24, 2017, Defendant BIRZAKOVS caused
the RIDGEBURY ALEXANDRA Z to enter the navigable waters and internal waters of
the United States in the port of Lake Charles, Louisiana.

OVERT ACT 23: On or about August 24, 2017, Defendant BIRZAKOVS caused
the RIDGEBURY ALEXANDRA Z to enter the navigable waters and internal waters of
the United States in the port of Corpus Christi, Texas.

OVERT ACT 24: On or about September 7, 2017, Defendant BIRZAKOVS caused
the RIDGEBURY ALEXANDRA % to enter the navigable waters and internal waters of
the United States in the port of Lake Charles, Louisiana.

OVERT ACT 25: On or about September 8, 2017, during the U.S. Coast Guard
vessel inspection of the RIDGEBURY ALEXANDRA Z to determine the vessel’s
compliance with MARPOL and APPS, the Chief Engineer made false statements denying
the internal transfer of oily bilge water from the Bilge Holding Tank to the Port Slop
Tank.

OVERT ACT 26: On or about September 8, 2017, during the U.S. Coast Guard

vessel inspection of the RIDGEBURY ALEXANDRA Z to determine the vessel’s

13
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 14 of 18 PagelID#: 14

compliance with MARPOL and APPS, the Chief Officer falsely denied knowledge of
tampering with the ODME.

OVERT ACT 27: On or about September 8, 2017, during the US. Coast Guard
vessel inspection of the RIDGEBURY ALEXANDRA Z to determine the vessel’s
compliance with MARPOL and APPS, Defendant BIRZAKOVS falsely denied
knowledge of any manipulation of the ODME and falsely denied giving any order to
circumvent or manipulate the ODME.

All in violation of Title 18, United States Code, Section 371. [18 U.S.C. § 371].

COUNT TWO
Act to Prevent Pollution from Ships, 33 U.S.C. § 1908(a)

1. Sections A through C of Count One of this Indictment are specifically
incorporated and re-alleged herein.

2. On or about September 8, 2017, in the Port of Lake Charles, Louisiana, and
within the Western District of Louisiana, and elsewhere, Defendant

VJACESLAVS BIRZAKOVS

did knowingly fail and cause the failure to maintain an accurate Oil Record Book Part 1
for the RIDGEBURY ALEXANDRA Z. Specifically, the Defendant failed to maintain and
caused the failure to maintain an Oil Record Book Part 1 that fully and accurately
recorded all overboard discharges and disposal otherwise of bilge water that had
accumulated in machinery spaces, in violation of Title 33, United States Code, Section
1908(a), Title 33 Code of Federal Regulations, Section 151.25(a), (d)(4), (h), G) and

MARPOL Regulation 17. [83 U.S.C. § 1908(a)].

14
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 15 of 18 PageID#: 15

COUNT THREE
Act to Prevent Pollution from Ships, 33 U.S.C. § 1908(a)

1. Sections A through C of Count One of this Indictment are specifically
incorporated and re-alleged herein.

2. On or about September 8, 2017, in the Port of Lake Charles, Louisiana, and
within the Western District of Louisiana, and elsewhere, Defendant

VJACESLAVS BIRZAKOVS

did knowingly fail and cause the failure to maintain an accurate Oil Record Book Part 2
for the RIDGEBURY ALEXANDRA Z. Specifically, the Defendant failed to maintain and
caused the failure to maintain an Oil Record Book Part 2 that fully and accurately
recorded all discharges of water from slop tanks, disposal of oil residue, and any failure
of the oil discharge monitoring and control system (ODME) along with the reasons for
the failure and where any emergency, accidental, and other exceptional discharges of oil
and oily mixtures were recorded, in violation of Title 33, United States Code, section
1908(a), Title 33, Code of Federal Regulations, Section 151.25(a), (e)(7), (e)(11), (g), (h),
(j), MARPOL Regulations 31, 34, and 36. [33 U.S.C. § 1908(a)].

COUNT FOUR
Obstruction of Justice, 18 U.S.C. § 1519

1. Sections A through C of Count One of this Indictment are specifically
incorporated and re-alleged herein.

2. Beginning at some point unknown, but no earlier than June 2017, and
continuing to on or about September 8, 2017, in the Port of Lake Charles, Louisiana, and

within the Western District of Louisiana, and elsewhere, Defendant

VJACESLAVS BIRZAKOVS

15
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 16 of 18 PageID#: 16

did knowingly conceal, cover up, and falsify, and make false entries and omissions, in a
record and document, that is, a false, fictitious, and misleading Oil Record Book Part 1
for the RIDGEBURY ALEXANDRA Z with the intent to impede, obstruct, and influence
the investigation and proper administration of a matter within the jurisdiction of a
department and agency of the United States, namely the U.S. Coast Guard, a component
of the Department of Homeland Security, and in relation to and in contemplation of such
matter, namely, a Port State Control vessel examination and inspection to determine
compliance with MARPOL and U.S. law, in violation of Title 18, United States Code,
Section 1519. [18 U.S.C. § 1519].

COUNT FIVE
Obstruction of Justice, 18 U.S.C. § 1519

1. Sections A through C of Count One of this Indictment are specifically
incorporated and re-alleged herein.

2. Beginning at some point unknown, but no earlier than June 2017, and
continuing to on or about September 8, 2017, in the Port of Lake Charles, Louisiana, and
within the Western District of Louisiana, and elsewhere, Defendant

VJACESLAVS BIRZAKOVS
did knowingly conceal, cover up, and falsify, and make false entries and omissions, in a
record and document, that is, a false, fictitious, and misleading Oil Record Book Part 2
for the RIDGEBURY ALEXANDRA Z with the intent to impede, obstruct, and influence
the investigation and proper administration of a matter within the jurisdiction of a
department and agency of the United States, namely the U.S. Coast Guard, a component
of the Department of Homeland Security, and in relation to and in contemplation of such

matter, namely, a Port State Control vessel examination and inspection to determine

16
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 17 of 18 PagelID#: 17

compliance with MARPOL and U.S. law, in violation of Title 18, United States Code,

Section 1519. [18 U.S.C. § 1519].

COUNT SIX
Obstruction of Justice, 18 U.S.C. § 1505

1. Sections A through C of Count One of this Indictment are specifically
incorporated and re-alleged herein.
2. On or about September 8, 2017, in the Port of Lake Charles, Louisiana, and
within the Western District of Louisiana, and elsewhere, Defendant
VJACESLAVS BIRZAKOVS
did corruptly influence, obstruct and impede, and endeavor to influence, obstruct, and
impede the due and proper administration of the law under a pending proceeding by the
U.S. Coast Guard, an agency within the Department of Homeland Security. Specifically,
during the aforementioned period of time and during a U.S. Coast Guard vessel
inspection of the RIDGEBURY ALEXANDRA Z to determine the vessel’s compliance
with MARPOL and U.S. law, the Defendant
a. made false statements to U.S. Coast Guard personnel during a Coast Guard
inspection on or about September 8, 2017, by stating that he was unaware
of any manipulation of the vessel’s ODME system when in fact he knew
then and there that the ODME system had been manipulated by flushing
the system’s oil content meter with fresh water; and
b. made false statements to U.S. Coast Guard personnel during a Coast Guard
inspection on or about September 8, 2017, by stating that he did not give

any order to circumvent or manipulate the ODME in any manner knowing

17
Case 2:18-cr-00335-JCZ-KK Document1 Filed 11/29/18 Page 18 of 18 PagelID#: 18

then and there that he did in fact order the Chief Officer to manipulate the
ODME OCM with fresh water.

Allin violation of Title 18, United States Code, Section 1505. [18 U.S.C. § 1505].
A TRUE BILL

REDACTED

Grand J ury Foreperson

 

DAVID C. JOSEPH
United States A

 
 
   
 

By:

 

 

ANIEL J. Mc@O¥, La. Bar No. 29334
Assistant United States Attorney
800 Lafayette Street, Suite 2200

Lafayette, Louisiana 70501
Telephone: (337) 262-6618

JEAN E. WILLIAMS

Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

STEPHEN DA PONTE, FL Bar No..58454
Trial Attorney

Environment & Natural Resources Division
Environmental Crimes Section

601 D Street NW

Washington, D.C. 20004

Telephone: (202) 305-2729
